Order entered May 20, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00170-CV

                      BAXTER BAILEY & ASSOCIATES, INC., Appellant

                                              V.

                                      TTS, LLC, Appellee

                        On Appeal from the 401st Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 401-04029-2012

                                           ORDER
        We GRANT appellant’s May 16, 2014 third motion for an extension of time to file a

brief. We ORDER the brief tendered to this Court by appellant on May 19, 2014 filed as of the

date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE